DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Office Action.  
Election/Restrictions
	Applicant's election without traverse of Group (I) in the reply filed on October 20, 2021 is acknowledged. Group (I), drawn to a process of preparing and purifying 3-carboxylic ester of allopregnanolone, embraced by claims 1-12 and 16-19 was elected by Applicant. Applicant has not pointed to any errors in the Examiner’s analysis of the classification of the different inventions.  The requirement is still deemed proper and is therefore made FINAL.
Applicant elected the following species:

    PNG
    media_image1.png
    204
    215
    media_image1.png
    Greyscale
 and based on the species election claims 
  
In summary claims 1-16 and 19 are pending and claims 1-12, 16 and 19 are under consideration. Claims 13-15 are withdrawn based on the restriction requirement.
Specification
The objection to the abstract of the disclosure is withdrawn based on the amendments.
Claim Objections
The objection to claim 2 because of the term “prrocess” is withdrawn based on the amendments.
The objection to claim 3 because of the term “orto” is withdrawn based on the amendments.
Claim Rejections - 35 USC § 112
The rejection of claims 2 and 16-19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the phrase “for preparing allopregnanolone,” is withdrawn based on the amendments.
The rejection of claims 2, 16, 18 and 19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the phrase “mild basic conditions” is withdrawn based on the amendments.
The rejection of claims 2, 16 and 17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the phrase “energetic basic conditions” is withdrawn based on the amendments.
The rejection of claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the phrase “impurities I and II” is withdrawn based on the amendments.
The rejection of claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the phrase “strong carboxylic acid” is withdrawn based on the amendments.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1-12, 16 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Torregrossa et al. (US 20200087341), in view of Shanghai Xingling technology Pharmaceutical Limited by Share Ltd. (CN 103396467), and further in view of Varasi et al. (J. Org. Chem., 1987, 52(19), pp. 4235-4238).
The present application claims a process for preparing and purifying a 3-carboxylic ester of allopregnanolone which comprises 1) reacting isoallopregnanolone with a strong carboxylic acid having a pka < 3 under Mitsunobu conditions, e.g. reacting trifluoroacetic acid, diethylazodicarboxylate (DEAD), triphenylphosphine (PPh3), and sodium benzoate to invert the stereochemistry of an OH group with an ester functionality (OR); 2) precipitating the 3-carboxylic ester of allopregnanolone in a solvent system comprising water and an organic solvent, e.g. methanol with water; 3) recrystallizing the precipitate of the 3-carboxylic ester of allopregnanolone in a non-polar solvent, e.g. hexane; and 4) followed by hydrolysis to allopregnanolone, which is embraced in claim 2, see reaction below.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The ‘341 reference teaches a process of making a 3-trifluoroacetic acid ester of allopregnanolone from isopregnanolone in tetrahydrofuran (THF) under Mitsunobo conditions, e.g. diethylazodicarboxylate (DEAD, 40% w in toluene) and trifluoroacetic acid (pKa= 0.23), at about 5°C, followed by the addition of triphenylphosphine (PPh3), and after about 10 min, the temperature was increase to room temperature, followed by the addition of sodium benzoate, see page 5, paragraph 0082. The ‘341 publication does not teach that the 3-trifluoroacetic acid ester of allopregnanolone was precipitated from a water and an organic solvent prior to recrystallizing. The ‘341 publication does teach that the 3-trifluoroacetic acid ester of allopregnanolone was recrystallized from a polar solvent, e.g. isopropyl alcohol, not a non-polar solvent as currently claimed, see page 5, paragraph 0084.
As noted above, the ‘341 publication does not teach that the 3-trifluoroacetic acid ester of allopregnanolone was precipitated from a water and an organic solvent prior to recrystallizing. However, the CN ‘467 publication teaches the Mitsunobu reaction shown below:

    PNG
    media_image3.png
    177
    542
    media_image3.png
    Greyscale
  , where the 3-substituted benzoic ester product is precipitated from methanol, see the many examples in the reference, and specifically page 7 of 12. Commercial grade methanol contains a small percentage of water and is not 100% methanol. Therefore, one of ordinary skill in the art would use methanol to precipitate the 3-trifluoroacetic acid ester of allopregnanolone because the CN ‘467 publication teaches various 3-substituted benzoic esters of of allopregnanolone can be precipitated from methanol.
The ‘341 publication does not teach that the 3-trifluoroacetic acid ester of allopregnanolone was recrystallized from a non-polar solvent. The ‘341 publication teaches a recrystallization from various polar solvents, see Table 3, page 5. However, Varasi et al. teach that the 3-beta-trifluoroacetoxy-5-beta-pregnan-20-one was recrystallized from hexane, see page 4238, compound 3. The only difference between 3-beta-trifluoroacetoxy-5-beta-pregnan-20-one and the presently claimed compounds is the stereochemistry at the 5-position, alpha versus beta. These compounds are stereoisomers and have similar properties. A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990). Therefore, one of ordinary skill in the art would use a non-polar solvent to recrystallize the 3-trifluoroacetic acid ester of allopregnanolone because Varasi et al. teach the recrystallization of 3-beta-trifluoroacetoxy-5-beta-pregnan-20-one is accomplished with hexane. 
The ‘341 reference teaches the hydrolysis of 3-trifluoroacetic acid ester of allopregnanolone with NaOH (conjugate acid has a pKa >12), in methanol at 5°C for 5-15 min (not more than 2 hours), see page 5, paragraph 0088. 
Varasi et al. teach the hydrolysis of 3-beta-trifluoroacetoxy-5-beta-pregnan-20-one, which is made in situ, on page 4238, compound 4, under neutral conditions and with NaHCO3,( conjugate acid has a pKa <11) see page 4238, compound 4. As noted above, a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. 
Claim 12 further embraces precipitating and recrystallizing allopregnanolone to obtain a total content of impurities I and II, in total of 0.15% or below. Accordingly, this type of modification would have been well within the purview of the skilled artisan and no more than an effort to optimize results. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). A skilled artisan knows recrystallizations can be done over and over to increase purities (i.e. remove impurities) at the expense of decreasing yields.
Therefore, it would be obvious to combine the teachings of Torregrossa et al. in view of Shanghai Xingling technology Pharmaceutical Limited by Share Ltd.; and further in view of Varasi et al. to achieve the novelties of the present invention.
Thus, said claims are rendered obvious.

Applicant traverses by stating, “The '341 reference teaches that the prior art processes for preparing allopregnanolone from isopregnanolone through a Mitsunobu reaction and subsequent basic hydrolysis involve a laborious purification phase "which includes the use of at least one chromatography step and/or chromatography followed by crystallization. Furthermore, the purification of allopregnanolone according to the crystallizations known in the art does not allow [sic] to efficaciously remove impurities and reaction byproducts" (see, the '341 reference, paragraphs [0006]-[0009]) (emphasis added). It well known known that TPPO is a toxic byproduct of the Mitsunobu reaction derived from the oxidation of triphenylphosphine (see, the '341 referernce, paragraph [0028]).” Indeed, the reference states that TPPO is a toxic byproduct. However, the present claims do exclude a chromatographic step prior to recrystallizing. 
 Applicant further notes, “In an attempt to obtain allopregnanolone in compliance with the ICH specifications without using chromatographic techniques, the inventors of the '341 reference carried out several crystallization experiments with solvents or mixtures of solvents known in the literature such as, for example, aqueous ethanol, acetone/ethyl acetate, hexane/ethyl acetate, ethyl acetate/ethanol, etc. (see Example 1). However, some impurities, particularly TPPO, proved to be difficult to remove. It should be noted that, in the experiments carried out with said solvents or mixtures of solvents (experiments B-E, Example 1), even the subsequent recrystallization from the same or from another solvent did not allow for an increase in the purity of the final product (see, the '341 reference, paragraph [0029]).” Here again, this is correct. However, purity is only found in claim 12 in the context of the total amount of impurities I and II of 0.15% or below. There is no other discussion of purity in the claims otherwise.  
Applicant further contends, “After "extensive experimentation," the inventors of the '341 reference surprisingly found that the crystallization of allopregnanolone from acetonitrile allowed the obtainment of the final product in compliance with ICH specifications and substantially free of TPPO (see, the '341 reference, paragraph [0029]). Comparative example 1 and Table 3 of the '341 reference proves that acetonitrile, differing from all the other solvents or solvent mixtures, has the unexpected advantage to provide allopregnanolone in higher yield and purity… Moreover, after extensive experimentation, the inventors of the '341 reference also found that the isolation and purification of allopregnanolone 3a-trifluoroacetate by filtration of a solution thereof in diisopropyl ether (DIPE) followed by re-crystallization from isopropyl alcohol (IPA) can advantageously influence the purity of the final product, allopregnanolone (see, the '341 reference, paragraph [0057], emphasis added). As noted in the '341 reference, allopregnanolone 3a-trifluoroacetate is completely soluble in diisopropyl ether and TPPO is insoluble, while allopregnanolone 3a-trifluoroacetate crystallizes in high yields in isopropyl alcohol and TPPO is completely soluble (paragraph [0063]).” This is also correct. However, this portion of the reference was not used for the 103 rejection. The ‘341 reference was used for the process of making a 3-trifluoroacetic acid ester of allopregnanolone from isopregnanolone in tetrahydrofuran (THF) under Mitsunobo conditions, e.g. diethylazodicarboxylate (DEAD, 40% w in toluene) and trifluoroacetic acid (pKa= 0.23), at about 5°C, followed by the addition of triphenylphosphine (PPh3), and after about 10 min, the temperature was increase to room temperature, followed by the addition of sodium benzoate. As noted previously, the ‘341 publication teaches that the 3-trifluoroacetic acid ester of allopregnanolone is precipitated or recrystallized from a polar solvent, e.g. isopropyl alcohol. The present claim 5 is drawn to the precipitation of the 3-alpha ester with water and a water-soluble organic solvent. Commercially available isopropyl alcohol also contains water. 
Applicant also states, “Hence, contrary to the Examiner's contentions, looking for a process for preparing highly pure allopreganolone, one of ordinary skill in the art would not consider changing either the solvent of precipitation (DIPE) nor the solvent of crystallization (IPA) of allopregnanolone 3a-trifluoroacetate which the '341 reference has surprisingly found after extensive experimentation.” This is unpersuasive. A research chemist is always looking for ways to improve impurity and/or the process of making pharmaceuticals. The most basic and simple changes a research chemist can investigate are, e.g. solvents, temperatures, and times, to optimize the process and final product. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. The adjustment of particular conventional working conditions (e.g., determining result effective amounts of the ingredients beneficially taught by the cited references, and solvents), is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Accordingly, this type of modification would have been well within the purview of the skilled artisan and no more than an effort to optimize results.
Applicant further notes, “It is to be noted that both CN '467 and Varasi represent prior art with respect to the '341 reference and that the '341 reference is specifically focussed on preparation of allopregnanolone with a high degree of purity, in contrast to CN '467 or Varasi.
Indeed, the inventors of the '341 reference were aware at least of Varasi and disregarded its teachings because it does not refer to the conversion of isoallopregnanolone (3p-hydroxy-Sa- pregnan-20-one) into a 3-carboxylic ester of allopregnanolone (3a-hydroxy-Sa-pregnan-20-one) but the transformation of 3a- hydroxy-53-pregnan-20-one into 3p-(Trifluoroacetoxy)-53-pregnan-20-one. Further, the resultant C3 ester in Varasi is isolated and purified by chromatography, as mentioned in the '341 reference… Therefore, starting from the '341 reference, which is aimed at the preparation of allopregnanolone with a high degree of purity without using chromatographic techniques, one skilled in the art would have never looked at Varasi in a search for an alternative process that also avoids the use of chromatographic purification.” While taking into consideration the references as a whole, the parts of each references used to determine the obviousness of the present claims were outlined above in the rejection. Combining references to render claims obvious is permissible. While one reference uses chromatographic techniques and the other doesn’t is not sufficient reason why one of ordinary skill in the art would not consider the Varasi reference. Given that there is always a need to increase the purity of known drugs without significantly altering the process, and there is only a limited number of ways that this can be done, e.g. by changing solvents, temperatures and times, it would be obvious to pursue a potential solution that has a reasonable expectation of success. See e.g. KSR International Co. v. Teleflex Inc., 1385, 1397; Pfizer, Inc. v. Apotex, Inc., 82 USPQ2d 1321; Alza Corp. v. Mylan Laboratories, Inc., 80 USPQ2d 1001; In re Kubin, 90 USPQ2d 1417; In re O'Farrell, 7 USPQ2d 1673, 1681; In re Eli Lilly & Co., 14 USPQ2d 1741; In re Ball Corp., 18 USPQ2d 1491.
 Applicant further states, “The Examiner cannot cherry pick features from Varasi in an attempt to establish a prima facie case of obviousness. If it is asserted that Varasi provides a motivation to recrystallize the ester of allopregnanolone in hexane, then it has to be also recognized that Varasi also teaches the previous performance of a chromatographic purification, which is something with the '341 reference aims to avoid. Thus, it would not have been obvious to modify the '341 reference based on the teaching of Varasi, because such a modification would render the '341 reference teaches away from chromatographic purification, which is required in Varasi.” This is not persuasive. Though Varasi is used for the recrystallization of the ester of allopregnanolone in hexane, and the ‘341 reference does not teach a chromatographic purification, the teachings in each reference can be combined, see KSR Int'l Co. v. Teleflex, Inc., 82 U.S.P.Q.2d 1385, 1396 (2007), which states that any one reference does not have to explicitly teach the invention, but that the combined teaching of references for one of ordinary skill in the art may teach a particular disclosure.
Applicant further contends, “Moreover, to recrystallize per Varasi using hexane, as proposed by the Examiner, hot hexane will be added to the solid allopregnanolone 3a-trifluoroacetate, followed by a cooling down of the solution. Notably, this solution would still contain some amount of TPPO, which was not fully cleared in the precipitation step, as implied by the '341 reference which indicates that the two steps "can advantageously influence the purity of the final product, allopregnanolone." If hot hexane is used, and then the hexane is cooled, not only will the allopregnanolone 3a-trifluoroacetate recrystallize, but any TPPO that remains is insoluble in the hexane and so the resultant solid will still be a mixture of solid allopregnanolone 3a-trifluoroacetate and some TPPO, which would render the '341 reference unsatisfactory for its intended purpose.” This is not persuasive. Indeed, the Varasi reference is used to provide a rationale as to why the compound can be recrystallized from hexane. The compound in the Varasi reference is similar to the claimed compound as noted in the rejection. One of ordinary skill in the art would try a non-polar solvent to recrystallize the 3-trifluoroacetic acid ester of allopregnanolone because Varasi et al. teach the recrystallization of 3-beta-trifluoroacetoxy-5-beta-pregnan-20-one is accomplished with hexane. In KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on it precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395.)
Applicant also notes, “In addition, the Examiner has recited that "[t]he '341 publication does not teach that the 3-trifluoroacetic acid ester of allopregnanolone was precipitated from a water and an organic solvent," but "that one of ordinary skill in the art would use methanol to precipitate 3-trifluoroacetic acid ester of allopregnanolone because the CN '467 publication teaches various 3-substituted benzoic esters of allopregnanolone can be precipitated from methanol." This conclusion ignores the chemistry of the '341 reference, wherein the 3- trifluoroacetic acid ester of allopregnanolone is not precipitated after the Mitsunobu reaction, but instead the TPPO remains as a solid while the 3-trifluoroacetic acid ester of allopregnanolone is dissolved in the nonpolar solvent (diisopropyl ether). The Examiner is proposing a wholesale change to the chemical and physical changes of the '341 reference without providing any objective reason why the person skilled in the art considering the '341 reference, which teaches a method obtained after extensive experimentation and influences the purity of the final product, would consider completely modifying the chemical and physical changes of the '341 reference following the Mitsunobu reaction. This is not the simple substitution of a reaction having an "art recognized equivalence for the same purpose" because the CN '467 reaction that the Examiner is relying on (i.e., precipitating in the presence of methanol) is in chemical opposition to the post-Mitsunobu reaction in the '341 reaction (i.e., maintaining TPPO as a solid while dissolving the 3-trifluoroacetic acid ester of allopregnanolone). The Examiner has to provide an objective reason why the person skilled in the art would have modified this step as proposed by the Examiner.” 
As noted previously, it is permissible to combine references for obviousness, see KSR Int'l Co. v. Teleflex, Inc., 82 U.S.P.Q.2d 1385, 1396 (2007), which states that any one reference does not have to explicitly teach the invention, but that the combined teaching of references for one of ordinary skill in the art may teach a particular disclosure, even when the references teach away from one another. 
As noted in the rejection above, the CN ‘467 publication teaches the Mitsunobu reaction, where the 3-substituted benzoic ester product is precipitated from methanol, see the many examples in the reference, and specifically page 7 of 12. This is a simple substitution of a reaction having an "art recognized equivalence for the same purpose" because 3-substituted benzoic ester product is precipitated from methanol. Therefore, one of ordinary skill in the art would use methanol to precipitate the 3-trifluoroacetic acid ester of allopregnanolone because the CN ‘467 publication teaches various 3-substituted benzoic esters of allopregnanolone can be precipitated from methanol.
Varasi et al. teach that the 3-beta-trifluoroacetoxy-5-beta-pregnan-20-one was recrystallized from hexane, see page 4238, compound 3. The only difference between 3-beta-trifluoroacetoxy-5-beta-pregnan-20-one and the presently claimed compounds is the stereochemistry at the 5-position, alpha versus beta. These compounds are stereoisomers and have similar properties. A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990). Therefore, one of ordinary skill in the art would use a non-polar solvent to recrystallize the 3-trifluoroacetic acid ester of allopregnanolone because Varasi et al. teach the recrystallization of 3-beta-trifluoroacetoxy-5-beta-pregnan-20-one is accomplished with hexane.
This is why one of ordinary skill in the art would use these solvents because the art teaches the solvents work for this purpose. 
Note that, absent to the contrary, the motivation to combine the art can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose as evidence. See MPEP 2144.07. 
Thus, the rejection is maintained. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046.  The examiner can normally be reached on Monday - Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/SUSANNA MOORE/Primary Examiner, Art Unit 1624